Appeal from an order of the Surrogate’s Court, Monroe County (John M. Owens, S.), entered October 13, 2015. The order, among other things, denied the petition of David B. Lanzone for property guardianship of Alissa Joy McDonald.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on August 23, 2016,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Smith, J.P., Carni, Lindley, DeJoseph and Scudder, JJ.